F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 19 2002
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 DWAYNE GARRETT,
             Plaintiff-Appellant,                       No. 02-5050
 v.                                               (D.C. No. 02-CV-16-P)
 RICK ESSER; JERRY MADDUX;                              (N.D. Okla.)
 CARLOTTA GORDON; MARGARET
 SNOW; TOM JENNER; KAREN
 CARDEN WALSH; JOE L. WHITE;
 and CURTIS DELAPP, individually,


             Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This pro se appeal stems from an action in the Northern District of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Oklahoma. Due to the numerous filings made by Appellant in that district, he has

been prohibited from proceeding as a plaintiff unless he is represented by a

licensed attorney admitted to practice in the court or unless he first obtains

permission to proceed pro se. Order, Case No. 00-C-195-E, Docket No. 33-1

(Filed Nov. 13, 2000).

       Garrett has no absolute, unconditional right of access to the courts and no
       constitutional right to prosecute frivolous or malicious actions. See In re
       Winslow, 17 F.3d 314 at 315-16 (10th Cir. 1994). Because Garrett has
       continually abused the district court process, the Court, sua sponte will
       impose reasonable filing restrictions on him. Id. A court may impose
       restrictions commensurate with its inherent power to enter orders
       “necessary and appropriate” in aid of jurisdiction. 28 U.S.C.§ 1615.
       DePineda v. Hemphill, 34 F.3d 946 (10th Cir. 1994); Werner v. State of
       Utah, 32 F.3d 1446 (10th Cir. 1994).

Id. at 3-4.

       In the instant case, Plaintiff was not represented by an attorney nor did he

obtain permission to proceed pro se. Consequently, the magistrate judge

recommended that the court dismiss the case unless, within ten days, Appellant

took all necessary steps to obtain permission to proceed pro se. After

consideration of Appellant’s objections, the district court adopted the magistrate

judge’s report and recommendation and dismissed the case noting that Appellant

had failed to comply with the report and recommendation.

       A thorough review of the briefs and the record demonstrates that Appellant

has failed to comply with the filing sanctions imposed on him by the Northern


                                          -2-
District of Oklahoma. Therefore, for substantially the same reasons set forth in

the district court’s April 22, 2002, Order adopting the magistrate judge’s report

and recommendation, we hold that no relief is available to Mr. Garrett.

      The decision of the trial court is AFFIRMED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-